Citation Nr: 0514096	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-11 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for pulmonary 
sarcoidosis.

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran served on a period of active duty in the United 
States Marine Corps (USMC) from April 1973 to April 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in January 1999 and June 2003 
by the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In October 2004, the veteran had a Travel Board hearing at 
the RO with the undersigned Judge from the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA will make as many requests as are necessary to obtain 
relevant records from a Federal Department or agency, and 
will end its efforts only if VA concludes that the records do 
not exist or that further efforts would be futile.  See 38 
C.F.R. § 3.159 (c)(2) (2004).  In the VA Form 21-526 received 
in September 2002, the veteran indicated that he had a period 
of reserve service in the New York Army National Guard from 
June 1982 to September 1997.  VA must attempt to verify the 
veteran's periods of active duty, active duty for training 
(ACDUTRA), and inactive duty for training (INACDUTRA) with 
the New York Army National Guard from June 1982 to September 
1997.  

In the veteran's October 2004 hearing transcript, he noted 
that he had been receiving Social Security (SSA) benefits 
since December 2002.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision could possibly contain 
relevant evidence and are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.

In the veteran's October 2004 hearing transcript, he also 
noted that he had received disability retirement benefits 
from the Rockland County Sheriff's Department as well as 
pension benefits from the State of New York since December 
2002.  Presently, the record on appeal does not contain any 
records concerning his receipt of disability retirement 
benefits from the Rockland County Sheriff's Department or 
pension benefits from the State of New York.  As required 
under 38 C.F.R. § 3.159(c)(3), VA must attempt to procure 
treatment records identified by the veteran.  See 38 C.F.R. 
§ 3.159(c) (2004).  

The Board has also carefully reviewed the veteran's claim for 
entitlement to nonservice-connected pension benefits, but 
finds that the record is not sufficiently developed to make 
an informed decision.  In this case, the veteran has not 
undergone a comprehensive VA general medical examination to 
ascertain the severity of his nonservice-connected 
disabilities or his capacity for employment. VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if the VA determines it is 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for any disability, 
including pulmonary sarcoidosis, during 
the period from December 2002 to the 
present.  Obtain records from each health 
care provider the veteran identifies.

2.  Obtain a complete copy of the 
veteran's reserve service medical records 
and reserve service personnel records 
concerning his reported period from June 
1982 to September 1997 in the New York 
Army National Guard.  Obtain verification 
of the veteran's periods of active duty, 
ACDUTRA, and INACDUTRA with the New York 
Army National Guard.  If no reserve 
service medical records or reserve 
service personnel records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.

4.  Obtain legible copies of any records 
relating to the veteran's disability 
retirement benefits from the Rockland 
County Sheriff's Department and associate 
them with the claims file.  

5.  Obtain legible copies of any records 
relating to the veteran's pension 
benefits from the State of New York and 
associate them with the claims file.  

6.  Schedule the appellant for a general 
VA pension examination to determine the 
nature and severity of all disabilities 
claimed in conjunction with his claim for 
nonservice-connected pension benefits.  
All appropriate diagnostic testing deemed 
necessary to render clinically supported 
diagnoses should be administered or any 
other specialized examinations deemed 
necessary must be performed.  

The examiner(s) should furnish an opinion 
as to the manifestations and severity of 
each identified disability, and the 
effect of the veteran's disability/ies on 
his ability to obtain and retain 
substantially gainful employment.   The 
VA examiner(s) should state whether such 
disability/ies is/are susceptible to 
improvement through appropriate 
treatment.  In addition, the examiner(s) 
should determine whether these 
disabilities, alone or in combination, 
render the veteran unable to work or 
unemployable.  Any opinions expressed by 
the examiner(s) must be accompanied by a 
complete rationale.  The claims folder 
and a copy of the REMAND should be made 
available to the examiner for review.   

7.  Readjudicate the veteran's claims for 
entitlement to service connection for 
pulmonary sarcoidosis and entitlement to 
nonservice-connected pension benefits.  
If the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since June 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




